           Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 1 of 18



       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Abu Samura                                            :
7333 Cedar Avenue
Jessup, MD 20794                                      :

         Plaintiff,                                   :

v.                                                    :       Case No. ________________

SavaSeniorCare Administrative Services, LLC           :
One Ravinia Drive
Suite 1500                                            :
Atlanta, GA 30346
                                                      :       JURY TRIAL DEMANDED
and
                                                  :
SSC Catonsville Operating Company, LLC
One Ravinia Drive                                 :
Suite 1400
Atlanta, GA 30346                                 :
       Serve: The Corporation Trust, Incorp. (RA)
              2405 York Road, Suite 201           :
              Timonium, MD 21093-2264
                                                  :
       Defendants.
__________________________________________:

                                           COMPLAINT

         Plaintiff, Abu Samura (“Plaintiff” or “Samura”), by and through his undersigned counsel,

brings this action to redress deprivation and interference of rights secured by the Americans With

Disabilities Act, as amended, 42 U.S.C. § 12101 et seq. (the “ADA”), Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq. and the Family and Medical Leave

Act, 28 U.S.C. § 2601 et seq. (the “FMLA”).

                                  JURISDICTION AND VENUE

      1. This Court has jurisdiction over Plaintiff’s claims by virtue of, among other provisions
            Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 2 of 18



                                               -2-



of law, 28 U.S.C. §§ 1331 and 42 U.S.C. §§ 2000e and 12101, et seq. for claims arising under

the laws of the United States.

    2. Venue is proper in this Court because the unlawful employment practices occurred in

this district; Plaintiff worked in this district; and the defendants conducted business in this

district.

    3. On or about May 8, 2020 Abu Samura filed claims under Title VII and the ADA with the

United States Equal Employment Opportunity Commission (“EEOC”) arising out of his

unlawful termination. The EEOC issued a Notice of Right to Sue on May 15, 2020. This

Complaint is being filed within 90 days of Samura’s receipt of the Notice of Right to Sue.

                                             PARTIES

    4. Plaintiff, Abu Samura (“Plaintiff” or “Samura”) is an adult male residing at the

captioned address. At all relevant times, Samura was a registered nurse working full-time at the

Summit Park Health and Rehabilitation Center in Catonsville, Maryland and an employee within

the meaning of the ADA, Title VII, the FMLA, and any other relevant civil rights laws.

    5. Defendant, SavaSeniorCare Administrative Services, LLC (“Defendant” or “Sava”) is a

private entity providing skilled nursing care to facilities across the United States, including

Maryland, and its corporate office is located at the captioned address. At all relevant times, Sava

was Plaintiff’s co-employer within the meaning of the ADA, Title VII, the FMLA, and any other

relevant civil rights laws. At all relevant times, Sava employed more than 500 employees.

    6. Defendant, SSC Catonsville Operating Company, LLC (“Defendant” or “SSC
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 3 of 18



                                             -3-



Catonsville”) is an entity believed to have been organized by Sava to own, manage, and/or

operate Summit Park Health and Rehabilitation Center in Catonsville, Maryland, and its

corporate office is located at the captioned address. At all relevant times, SSC Catonsville was

Plaintiff’s co-employer within the meaning of the ADA, Title VII, the FMLA, and any other

relevant civil rights laws. At all relevant times, SSC Catonsville and its parent company, Sava,

employed more than 500 employees.

                                             FACTS

   7. Samura, a registered nurse, began his employment with Defendants in 2008 as a night

supervisor of nurses. He worked successfully in that capacity for five (5) years then he resigned

his employment in 2013 to return to living temporarily in Africa.

   8. In 2015 Samura returned to the United States and sought re-employment with

defendants. Samura was initially re-hired as an on-call nurse, then after six (6) months he was

promoted to a shift supervisor at the Glen Burnie facility where he performed his duties

successfully for the next two years.

   9. When a new director of nursing arrived at the Glen Burnie facility, she was afforded the

opportunity to hire mid-level managers of her choosing, including the supervisory position

Samura held.

   10. Therefore, around June 2017 Defendants transferred Samura to the Summit Park Health

and Rehabilitation Center in Catonsville, Maryland to work the evening shift as a floor nurse

because there was no supervisor position available there. However, Defendants kept Samura’s
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 4 of 18



                                             -4-



pay at the supervisor level because it was expected that he would fulfill supervisory

responsibilities when the regular nursing supervisor was not at work, which he did.

   11. In or around April 2019 Samura developed back problems, which caused him to

experience excruciating pain. Samura sought medical treatment and was prescribed medication

to help alleviate the pain and inflammation. Samura took his medication as prescribed while he

continued under doctor’s care for his condition.

   12. Samura continued to report for work and performed his work despite suffering pain.

Defendants’ director of nursing, Ms. Morgan (“Morgan”), and other managers were aware of

Samura’s medical condition and saw him sometimes in distress as he worked.

   13. By June 2019, the pain in Samura’s back had intensified to the point his gait

noticeably changed because he started to walk slowly and to bend over as he walked.

   14. Several days during June 2019 Samura requested sick leave because his medical

condition made it too painful for him to work, but Morgan and other managers pressured him to

come to work on threat of being removed from the schedule. Fearing termination, Samura went

to work on each day he sought sick leave and worked under pain and distress.

   15. In or around the first week of July 2019 Samura met with Tiffany, a representative in

Defendants’ Human Resources Department (“HR”), and discussed his medical condition,

his need for leave to attend to his medical condition, as well as Morgan and other managers

denying his request for sick leave and threatening that if he did not come to work he would be

removed from the schedule.

   16. Tiffany acknowledged to Plaintiff that he was eligible for FMLA leave, and she provided
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 5 of 18



                                              -5-



him with a FMLA package with a form to be completed by his doctor. Samura submitted the

form to his doctor the same day, and was advised that the form would be processed through the

medical records department.

   17. Samura worked in pain on July 8 and 10, 2019 because he feared that if he requested

sick leave Morgan would remove him from the nursing schedule permanently.

   18. Around this time, Morgan told one of the nurses that she was going to fire Samura.

   19. On July 11th Samura started the day in excruciating pain, forcing him to call his

employer to get time off to go to his doctor. Defendant’s manager said there was not enough

nursing staff coverage, and that if he did not come to work he would be taken off the schedule.

   20. Desperately wanting to keep his job, Samura ambled into work on July 11, 2019 in pain.

The pain considerably slowed Samura’s movement that day, so that by the time he reached his

work site and clocked in it was later than his scheduled start time. By that time Samura’s back

pain had intensified to the point where Tiffany from HR brought him a chair to sit and offered to

call 9-1-1 to take him to the hospital based on his obvious distress. Meanwhile, Morgan sent her

deputy to the first floor to check on what was happening with Samura.

   21. After a short rest Samura felt a little relief, advised Tiffany that his car was in the

parking lot and he would drive to his doctor rather than being taken by ambulance to the hospital.

   22. Samura left his job site, drove to his doctor in pain on July 11, 2019 and received

treatment. Samura returned to his doctor for a follow-up medical procedure on July 12th.

   23. On July 12, 2019 Samura’s doctor prepared a written Verification of Treatment,
          Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 6 of 18



                                      -6-



confirming Samura’s inability to work from July 8 through July 15th due to his medical

condition, and noted that Samura’s FMLA paperwork was pending. Samura’s wife delivered the

Verification of Treatment to Morgan on July 12th.

   24. On July 15, 2017 Samura’s medically authorized leave ended. On July 16, 2019,

Samura’s scheduled day off, Defendants’ scheduler called him and confirmed that he would be

returning to work on July 17th.

   25. However, on the morning of July 17th Tiffany from HR called Samura and advised him

that he should not report to work that day because he was taken off the schedule allegedly due to

overstaffing, but that he should report to work the next day, July 18th.

   26. On July 18th when Samura returned to work, he was advised to go immediately to the

HR Department. Samura met with Tiffany and Katie, a HR representative from the corporate

offices in Atlanta.

   27. Katie presented Samura with an Attendance Disciplinary Action Record (“Attendance

Record”), prepared by Tiffany, and advised him that he was terminated, effective immediately,

due to excessive tardiness.

   28. The Attendance Record itemized fabricated dates of tardiness dating back to July 24,

2018, almost a year preceding Samura’s termination.

   29. The Attendance Record terminating Samura’s employment was not in accordance with

Defendants’ progressive disciplinary policies. According to Defendants’ policies, three instances

of tardiness are considered one occurrence. Two occurrences trigger the first level discipline,
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 7 of 18



                                             -7-



which is an initial written warning. Four occurrences result in a second written warning; six

occurrences result in a final written warning; and seven occurrences result in termination.

   30. Under defendants’ policies and the fabricated Attendance Record presented to Samura,

he should have been terminated as of May 18, 2019, the alleged qualifying date for seven

occurrences.

   31. However, prior to July 18, 2019 Samura never received an initial written warning, a

second written warning, or a final written warning for any alleged tardiness.

   32. The first time Samura learned that he was being disciplined for alleged tardiness was on

July 18, 2019 when he was terminated.

   33. As of Samura’s termination on July 18, 2019 he was waiting for his doctor to complete

the medical certification for his FMLA leave.

   34. Female employees who had a record of tardiness, even worse than alleged against

Samura, were not terminated or otherwise disciplined.

   35. At all times prior to Samura’s termination, he was able to satisfy the essential functions

of his job as a nurse with Defendants and performed his job at or above expectation. Indeed,

Samura more than adequately performed the essential functions of his position, received very

favorable feedback about his work, filled-in on his days off when there was staff shortages, and

many times during his tenure performed supervisory responsibilities when the regular nursing

supervisor was absent from work.

   36. Defendants are liable for the actions of their managers, supervisors, and other employees

involved in the employment action(s) at issue under the doctrine of respondeat superior.
          Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 8 of 18



                                              -8-



   37. Defendants’ conduct was outrageous, malicious, wanton, reckless, and/or in willful

disregard of Samura’s rights under the law.

                                             Count I
                          Violation of Americans With Disabilities Act
                                   (Failure to Accommodate)

   38. Plaintiff incorporates the allegations of paragraphs 1-37 of the Complaint as if fully

stated herein.

   39. Plaintiff had a qualifying disorder within the meaning of the ADA, as amended, and

Defendants’ managers, including Morgan and Tiffany, had notice of that disability – persistent

back pains that required continuing treatment by a healthcare provider.

   40. Plaintiff’s medical condition substantially limited several of his major life activities such

as working, walking, bending, lifting, sleeping, and major bodily functions ss defined by the

ADA and the 2008 amendments thereto. Specifically, beginning in or around June 2019

Plaintiff’s medical condition caused him to walk at a slower pace with bent back and slouched

shoulders to brace the pain; he could not bend to pick up objects or carry packages over certain

weight limits; he needed assistance in caring for his personal hygiene at times; his sleep was

disturbed by frequent interruptions due to pain approximately 3-4 nights per week; he awoke

several days in debilitating pain that affected his ability to work and/or concentrate on his job

duties; and he could no longer stand for sustained periods of time.

   41. With (or without) reasonable accommodations Plaintiff could perform the essential

functions of his position as a nurse.

   42. Plaintiff requested reasonable accommodations to allow him to continue to perform the
          Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 9 of 18



                                              -9-



essential functions of his position as a nurse – which included, but were not limited to,

intermittent sick leave to attend medical appointments to treat his condition and recuperate from

flare-ups of his medical condition.

   43. Defendants’ managers and HR personnel, including Morgan and Tiffany, knew about

Plaintiff’s disability from having communicated with him about his requests for sick leave and/or

FMLA leave, observed his changed gait from the pain as well as his slowed movement and

overall functioning when he worked in pain.

   44. Defendants’ managers, including Morgan, Tiffany and/or Katie, refused to discuss

reasonable accommodations with Plaintiff, denied his requests for sick leave, threatened to

remove him from the work schedule if he did not report to work in pain, removed Plaintiff from

the work schedule on July 17, 2019 even though he was available and medically released to

work, and ultimately terminated his employment for fabricated reasons on July 18, 2019 rather

than permit him to resume his regular duties after he took medically necessary sick leave.

   45. As a direct and proximate result of said intentional acts in failing to accommodate

Plaintiff’s disability, he has suffered and continues to suffer loss of employment, loss of

loss of employment, loss of income, loss of other employment benefits, and has suffered and

continues to suffer emotional distress, humiliation, embarrassment, inconvenience and damage to

his reputation.

   WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, for

equitable relief and damages in an ascertainable sum as follows:

       (a) An injunction requiring Defendants to cease their illegal personnel practices;
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 10 of 18



                                               -10-



       (b) Reinstatement to the position Plaintiff held prior to the prohibited personnel action

with any seniority rights; if reinstatement is unavailable, Plaintiff seeks front pay;

       (c) Back pay and lost benefits;

       (d) Compensatory damages in an amount to be determined at trial, but not less than

           $300,000;

       (e) Pre-judgment interest;

       (f) Punitive damages in an amount to be determined at trial;

       (g) Statutory attorney’s fees;

       (h) Reasonable costs and expenses associated with this suit;

       (i) Such other and reasonable relief as the Court deems just and proper.

                                             Count II
                          Violation of Americans With Disabilities Act
                                   (Disability Discrimination)

   46. Plaintiff incorporates the allegations of paragraphs 1-45 of the Complaint as if fully

stated herein.

   47. Plaintiff had a qualifying disorder within the meaning of the ADA, as amended, and

Defendants’ managers, including Morgan and Tiffany, had notice of that disability – persistent

back pains that required continuing treatment by a healthcare provider.

   48. Plaintiff’s medical condition substantially limited several of his major life activities such

as working, walking, bending, lifting, sleeping, and major bodily functions ss defined by the

ADA and the 2008 amendments thereto. Specifically, beginning in or around June 2019

Plaintiff’s medical condition caused him to walk at a slower pace with bent back and slouched
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 11 of 18



                                              -11-



shoulders to brace the pain; he could not bend to pick up objects or carry packages over certain

weight limits; he needed assistance in caring for his personal hygiene at times; his sleep was

disturbed by frequent interruptions due to pain approximately 3-4 nights per week; he awoke

several days in debilitating pain that affected his ability to work and/or concentrate on his job

duties; and he could no longer stand for sustained periods of time.

   49. With (or without) reasonable accommodations Plaintiff could perform the essential

functions of his position as a nurse.

   50. Plaintiff requested reasonable accommodations to allow him to continue to perform the

essential functions of his position as a nurse – which included, but were not limited to,

intermittent sick leave to attend medical appointments to treat his condition and recuperate from

flare-ups of his medical condition.

   51. Defendants’ managers and HR personnel, including Morgan and Tiffany, knew about

Plaintiff’s disability from having communicated with him about his requests for sick leave and/or

FMLA leave, observed his changed gait from the pain as well as his slowed movement and

overall functioning when he worked in pain.

   52. In addition, Defendants’ managers and HR personnel, including Morgan, Tiffany and

Katie perceived Plaintiff to be disabled.

   53. After Defendants managers and HR personnel, including Morgan, Tiffany and Katie,

received notice of Plaintiff’s disability and/or developed the perception that he was disabled,

they engaged in a calculated effort to end his employment before he became a perceived burden

to the nursing pool of workers.
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 12 of 18



                                              -12-



    54. Defendants intentionally discriminated against Plaintiff in violation of the ADA,

including, but not limited to, refused to discuss reasonable accommodations with Plaintiff,

denied his requests for sick leave, threatened to remove Plaintiff from the work schedule if he

did not report to work in pain, removed Plaintiff from the work schedule on July 17, 2019 even

though he was available and medically released to work, and ultimately terminated his

employment for fabricated reasons on July 18, 2019 because of his actual and/or perceived

disability.

    55. By virtue of Defendants’ intentional actions, Plaintiff was terminated or otherwise

discriminated against with respect to his compensation, terms, conditions and/or privileges

of employment on the basis of his actual and/or perceived disability status in violation of the

ADA, as amended.

    56. As a direct and proximate result of said intentional acts, Plaintiff has suffered and

continues to suffer loss of employment, loss of income, loss of other employment benefits, and

has suffered and continues to suffer emotional distress, humiliation, embarrassment,

inconvenience and damage to his reputation.

    57. Defendants’ termination of Plaintiff’s employment occurred under circumstances giving

rise to an inference of unlawful discrimination based on his actual and/or perceived disability.

    WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, for

equitable relief and damages in an ascertainable sum as follows:

        (a) An injunction requiring Defendants to cease their illegal personnel practices;

        (b) Reinstatement to the position Plaintiff held prior to the prohibited personnel action
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 13 of 18



                                               -13-



with any seniority rights; if reinstatement is unavailable, Plaintiff seeks front pay;

       (c) Back pay and lost benefits;

       (d) Compensatory damages in an amount to be determined at trial, but not less than

           $300,000;

       (e) Pre-judgment interest;

       (f) Punitive damages in an amount to be determined at trial;

       (g) Statutory attorney’s fees;

       (h) Reasonable costs and expenses associated with this suit;

       (i) Such other and reasonable relief as the Court deems just and proper.

                                             Count III
                                       Violation of Title VII
                                     (Gender Discrimination)

   58. Plaintiff incorporates the allegations of paragraphs 1-57 of the Complaint as if fully

stated herein.

   59. Plaintiff is a member of a protected class by virtue of his gender (male).

   60. At all relevant times Plaintiff was satisfactorily meeting his employer’s expectation for

his position as a nurse. Indeed, Plaintiff exceeded expectations because he was often called upon

to cover shifts that were understaffed and to substitute as supervisor when the regular nursing

supervisor was absent.

   61. Defendants never placed Plaintiff on notice that they had any concerns about his

attendance, including any alleged tardiness.

   62. Plaintiff never received from Defendants an initial written warning, second written
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 14 of 18



                                               -14-



warning, or final written warning related to tardiness.

   63. However, on July 18, 2019 Defendants terminated Plaintiff for alleged tardiness dating

back to July 24, 2018, almost a year preceding his termination.

   64. Female nurses who had serious tardiness issues, more than the amount alleged against

Plaintiff and over a shorter period of time, were not terminated or otherwise disciplined by

Defendants.

   65. Defendants violated their own attendance disciplinary policies in terminating Plaintiff’s

employment.

   66. Defendants fabricated the dates of alleged tardiness to terminate Plaintiff’s employment.

   67. Defendants’ termination of Plaintiff’s employment occurred under circumstances giving

rise to an inference of unlawful discrimination based on his gender.

   68. As a direct and proximate result of said intentional acts, Plaintiff has suffered and

continues to suffer loss of employment, loss of income, loss of other employment benefits, and

has suffered and continues to suffer emotional distress, humiliation, embarrassment,

inconvenience and damage to his reputation.

   WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, for

equitable relief and damages in an ascertainable sum as follows:

       (a) An injunction requiring Defendants to cease their illegal personnel practices;

       (b) Reinstatement to the position Plaintiff held prior to the prohibited personnel action

with any seniority rights; if reinstatement is unavailable, Plaintiff seeks front pay;

       (c) Back pay and lost benefits;
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 15 of 18



                                             -15-



       (d) Compensatory damages in an amount to be determined at trial, but not less than

           $300,000;

       (e) Pre-judgment interest;

       (f) Punitive damages in an amount to be determined at trial;

       (g) Statutory attorney’s fees;

       (h) Reasonable costs and expenses associated with this suit;

       (i) Such other and reasonable relief as the Court deems just and proper.

                                           Count IV
                       Violation of the Family and Medical Leave Act
                                     (Interference Claim)

   69. Plaintiff incorporates the allegations of paragraphs 1-68 of the Complaint as if fully

stated herein.

   70. At all relevant times, Plaintiff was afflicted with a FMLA-qualifying condition –

persistent back pain for which he was under medical care.

   71. Plaintiff’s serious health condition made him unable to perform his job functions on days

when he had flare-ups of his back pain that did not subside with medication, such that he needed

to be placed on sick leave from work.

   72. On several dates during June 2019 Plaintiff requested sick leave due to his health

condition, of which Defendants’ managers and HR personnel, including Morgan and Tiffany,

were aware.

   73. Yet, Defendants’ managers and HR personnel, including Morgan, Tiffany and/or Katie
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 16 of 18



                                               -16-



denied Plaintiff’s requests for sick leave, threatened to remove Plaintiff from the work schedule

if he did not report to work in pain rather than permit him to take sick leave, removed Plaintiff

from the work schedule on July 17, 2019 even though he was available and medically released

for work, and ultimately terminated his employment for fabricated reasons on July 18, 2019.

   74. As a direct and proximate result of said intentional acts, Plaintiff has suffered and

continues to suffer loss of employment, loss of income, and loss of other employment benefits.

   WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, for

equitable relief and damages in an ascertainable sum as follows:

       (a) An injunction requiring Defendants to cease its illegal personnel practices;

       (b) Reinstatement to the position Plaintiff held prior to the prohibited personnel action

with any seniority rights; if reinstatement is unavailable, Plaintiff seeks front pay;

       (c) Back pay and lost benefits;

       (d) Liquidated damages under the FMLA;

       (e) Pre-judgment interest;

       (f) Statutory attorney’s fees;

       (g) Reasonable costs and expenses associated with this suit;

       (h) Such other and reasonable relief as the Court deems just and proper.

                                             Count V
                         Violation of the Family and Medical Leave Act
                                           (Retaliation)

   75. Plaintiff incorporates the allegations of paragraphs 1-74 of the Complaint as if fully

stated herein.
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 17 of 18



                                             -17-



   76. Plaintiff engaged in protected activity under the FMLA in June and July 2019 when he

requested sick leave from Morgan and the scheduler because of his serious health condition,

notified HR personnel that Morgan and other managers denied his requests for sick leave and

threatened to remove him from the schedule when he requested sick leave, discussed with HR

personnel (Tiffany) his need for intermittent sick leave under the FMLA, partially completed

FMLA paperwork, and requested that his doctor provide medical certification for his FMLA

leave on a form provided by HR personnel.                                          -

   77. Defendants, through Morgan, Tiffany, Katie, and others, intentionally retaliated against

Plaintiff by, among other things, denied his requests for sick leave, threatened to remove him

from the work schedule if he did not report to work in pain, removed him from the work

schedule on July 17, 2019 even though he was available and medically released for work, and

ultimately terminated his employment for fabricated reasons on July 18, 2019.

   78. There exists a causal connection between Plaintiff’s request for medical leave and other

FMLA protected activities and the adverse employment actions noted above. Evidence of this

causal connection include the close temporal proximity of Plaintiff’s request for medical leave

and engaging in other protected activity in June and July 2019, the adverse employment actions

taken by Defendant, his termination on July 18, 2019, the fabricated reasons for termination,

Defendants’ violation of their own policies, and disparity in discipline as compared to other

female co-workers.

   WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, for

equitable relief and damages in an ascertainable sum as follows:
         Case 1:20-cv-02095-SAG Document 1 Filed 07/17/20 Page 18 of 18



                                               -18-



       (a) An injunction requiring Defendants to cease its illegal personnel practices;

       (b) Reinstatement to the position Plaintiff held prior to the prohibited personnel action

with any seniority rights; if reinstatement is unavailable, Plaintiff seeks front pay;

       (c) Back pay and lost benefits;

       (d) Liquidated damages under the FMLA;

       (e) Pre-judgment interest;

       (f) Statutory attorney’s fees;

       (g) Reasonable costs and expenses associated with this suit;

       (h) Such other and reasonable relief as the Court deems just and proper.

                                           Jury Demand

       Plaintiff respectfully demands a jury trial in this action.



                                                               Respectfully submitted,

                                                               /s/ Jeanett P. Henry___________
                                                               Jeanett P. Henry, [Bar No. 22571]
                                                               8403 Colesville Road, Suite 1100
                                                               Silver Spring, MD 20910
                                                               Tel.: (301) 562-1340
                                                               Fax: (240) 638-2701
                                                               Email: jhenry2085@aol.com

                                                               Attorney for Plaintiff
